Citation Nr: 0701765	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  03-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to special monthly compensation based on aid and 
attendance.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1950 to 
July 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied entitlement to special monthly 
compensation based on aid and attendance.

The Board remanded this case for additional development in 
January 2005.  As the requested development has been 
accomplished, this case is properly before the Board.


FINDINGS OF FACT

The veteran is in need of the regular aid and attendance of 
another person due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for the regular aid and attendance of another person 
have been met. 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 
3.350, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b)(3) (2006).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following:  Inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment. 38 
C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the aid and attendance 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater-or-lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service 
by a relative of the claimant or other member of his or her 
household will not prevent the granting of the additional 
allowance. 38 C.F.R. § 3.352(c).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

Service connection is currently in effect for the following: 
post-traumatic stress disorder (PTSD), rated 100 percent 
disabling; loss of use of both feet, rated as 100 percent 
disabling; peripheral neuropathy of the right foot, secondary 
to frostbite, rated as 30 percent disabling; and neuropathy 
of the left foot, secondary to frostbite, rated as 20 percent 
disabling.  The Board must consider if the veteran's service-
connected disabilities on their own render him in need of 
regular aid and attendance.

At a June 2006 aid and attendance examination, the veteran's 
medical history showed that he was not permanently bedridden 
and could travel beyond his current domicile.  The veteran 
reported that his sister did all the meal preparation.  His 
sister accompanied him to the examination and noted that she 
did not allow him to cook because he forgot to turn off the 
stove.  She also mentioned that he rarely went out of the 
house.  The veteran reportedly suffered from constant 
dizziness and severe short-term memory loss; and his 
imbalance constantly affected his ability to ambulate.  He 
also had difficulty hearing and his vision was poor.  He was 
unable to perform grooming.  

On physical examination, the examiner reported that the 
veteran had loss of sensation to monofilament testing over 
the toes of the bilateral feet with a gradient loss to the 
shins.  Vibration and position sense, as well as cold 
sensation was impaired in the bilateral feet.  He could not 
walk on toes, heels, or tandem walk, and had 1+ edema in the 
bilateral extremities.  Pulses were diminished bilaterally in 
dorsalis pedis and posterior tibialis.  He was not found to 
be capable of managing his personal financial affairs.  

The problems associated with his peripheral neuropathy of the 
bilateral lower extremities included high risk for falls.  
His daily activities also were affected as a result of his 
neuropathy of the bilateral lower extremities; he was 
prevented from doing chores, shopping, exercising, and 
playing sports.  His peripheral neuropathy further severely 
affected his ability to travel and moderately affected his 
ability to engage in recreation and grooming.  The problem 
associated with PTSD/dementia included short-term memory 
loss, which was found to prevent the veteran from shopping or 
engaging in sports or recreation.  His PTSD also severely 
affected his ability to do chores, exercise or travel, and 
had a moderate effect on grooming.  The examiner stated that 
in opining whether the veteran required the daily health care 
services of a skilled provider without which he would require 
nursing home or institutional care due solely to his service-
connected PTSD and neuropathy of both feet, secondary to 
frostbite, she could not resolve this issue without resorting 
to mere speculation.  The examiner noted that according to 
medical literature, there were varied causes for peripheral 
neuropathy, which included physical trauma to a nerve, 
autoimmune responses, nutrition deficiencies, vascular, 
alcoholism, and metabolic disorders.  The examiner found that 
the veteran's cold weather injury could be the cause of lower 
extremity peripheral neuropathy; and this history of 
alcoholism also could be the cause.  She indicated that it 
was not possible to determine without resort to mere 
speculation, which was the significant contributing factor.  
He was unable to live alone because he was a danger to 
himself, due to his loss of balance and instability standing 
and walking.  He also was at high risk for falling.  The 
examiner noted that mental health conditions and mood 
disorders such as PTSD were known to cause memory loss and 
that dementia caused by alcoholism impaired mental 
functioning.  She further noted that short term memory was 
affected by alcoholism.  The examiner found that it was not 
possible to determine without resorting to mere speculation 
whether the severe PTSD and mood disorder or alcoholism 
caused the veteran's significant memory loss.  The veteran 
was found to be a danger to himself because he was on 
multiple medications.  He did not know the medications and 
could not administer them to himself.
   
In considering the competent evidence as a whole, the Board 
finds that the veteran, as a result of his service-connected 
PTSD and loss of use and peripheral neuropathy of both feet, 
is so helpless as to be in need of regular aid and attendance 
because of his incapacity, which requires care or assistance 
on a regular basis to protect him from the hazards or dangers 
inherent in his daily environment.  He rarely leaves the 
house because of his imbalance due to peripheral neuropathy.  
Also, he is unable to live alone because he is a danger to 
himself due to loss of balance and inability to stand and 
walk and because he cannot remember which medications to 
take.  Nor can he care for himself with regard to preparing 
meals and tending to his personal hygiene.  While the 
examiner noted that the veteran's hearing and vision was poor 
and that his problems associated with alcoholism could not be 
differentiated from the limitations caused by his service-
connected disabilities, in this instance, all doubt is 
resolved in the veteran's favor.  When it is not possible to 
separate the effects of a service-connected disorder and a 
nonservice-connected disorder, the principle of reasonable 
doubt dictates that such signs and symptoms be attributed to 
the service-connected disorder.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  Additionally, the Board observes that 
the veteran is evaluated as 100 percent disabled for his 
PTSD, 100 disabled for loss of use of both feet, 30 percent 
disabled for peripheral neuropathy in the right foot, and 20 
percent disabled for peripheral neuropathy in the left foot, 
which results in significant impairment in the veteran's 
abilities to care for himself.  In light of Mittleider, the 
Board finds that the veteran is in need of the regular aid 
and attendance of another person due to his service-connected 
disabilities.  Therefore, resolving doubt in the veteran's 
favor, the Board finds that he is unable to function in an 
appropriate manner without supervision and assistance.

For these reasons, the Board concludes that special monthly 
compensation based on the need for the regular aid and 
attendance of another person is warranted.

The Board has considered the veteran's claim for entitlement 
to special monthly compensation based on the need for the 
regular aid and attendance with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002), including the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given 
the favorable outcome noted above, however, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of another person is granted, 
subject to the rules and payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


